The judgment of the court was pronounced by
King, .T.
Tire defendants were.sued on a draft, or -warrant, drawn upon a .particular fund. The defences opposed to the action are, that the president of the police jury .was not .authorised to .sign the warrant, and that the warrant was drawn to be paid out of a special tax, which was never collected. A judgment was rendered in favor of the plaintiff. The defendants .then moved for a new trial, on the -ground that new and material evidence had .been discovered, by which a payment could be proved .to have been made on account of the draft. The application was supported by the .affidavit of the defendants’ .counsel, that the evidence by which he expected to establish the payment was discovered by him on the trial of the .cause and after the judgment was rendered, although id.ue diligence had been used to procure the testimony before the trial. The ¡application was overruled, and the defendants have appealed.
The district judge did not, in (our.opicion, err. The application for anew .trial on.-t.he ground of newty discovered evidence, should be supported by the affidavit of the party making the application, unless some sufficient reason be shown why he could not take the required oath. The affidavit in support of •this motion was not made by the defendants but by their counsel, who iras not sworn that his clients were ignorant either of the alleged payment, or-ofthe testimony by which it-could have beea.proved. The counsel may well be ignorant ■of evidence material to the defence.of the cause, and the client fully informed •of its-existence.
The execution of the draft, the authority of the president of the .police jury to sign it, and the construction of the work in payment of which it issued, •were fully proved on the trial. The draft was the evidence of a debt due by the .parish. It was assignable; and .the paliee jury were bound to provide the -means.for.discharging it. ■. Judgment affirmed.